     Case 1:20-cv-00033-KWR-GBW Document 17 Filed 03/10/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

STEVEN R. TRUJILLO,

      Plaintiff,

v.                                                     Civ. No. 20‐33 KWR/GBW

VIVINT SOLAR, INC., et al.,

      Defendants.


            ORDER VACATING RULE 16 SCHEDULING CONFERENCE

      THIS MATTER comes before the Court upon review of the record. In light of the

parties’ pending Joint Motion to Stay Case Pending Arbitration (doc. 16), the Court finds

good cause to delay the telephonic Rule 16 Scheduling Conference currently set for

March 16, 2020, at 2:00 p.m.

      IT IS THEREFORE ORDERED that the Rule 16 Scheduling Conference and all

associated deadlines contained in the Court’s Initial Scheduling Order (doc. 12) are

hereby VACATED.




                                              _____________________________________
                                              GREGORY B. WORMUTH
                                              UNITED STATES MAGISTRATE JUDGE
